United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-875
Issued: September 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2012 appellant timely appealed the February 10, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
Appellant, a 32-year-old medical support assistant, filed an occupational disease claim
(Form CA-2) for a lower back injury that allegedly occurred on or about January 3, 2011. He
stated that his coworkers had little experience and therefore he had to do most of the work to
1

5 U.S.C. §§ 8101-8193 (2006).

keep the clinic up-to-date. Also, appellant allegedly had taken on extra work from other
workstations while continuing to work his own assignments. His CA-2 form dated November 9,
2011 under section 16 indicated that a separate statement would be sent later, however, the
record reflects that no such supplemental statement was received by OWCP.
Appellant previously filed a claim for a January 23, 2009 traumatic injury involving both
wrists and his lower back (File No. xxxxxx546). He had also filed a claim for recurrence, which
OWCP denied on July 27, 2011.
On November 15, 2011 OWCP wrote to appellant advising him of the need for medical
evidence in support of his claimed lower back injury. It also requested information concerning
the job activities that he believed to have contributed to his condition, including details regarding
the frequency and duration of the particular activities.
OWCP subsequently received various medical records, including medical evidence
pertaining to appellant’s January 23, 2009 employment-related injury.
The relevant medical evidence received by OWCP included treatment notes from a
Dr. Vikram Mehta, who initially examined appellant on April 1, 2011 and diagnosed right
lumbar sprain and right thoracic sprain/strain. Dr. Mehta noted a January 23, 2009 date of
injury. Appellant reported that he had initially developed pain in the mid/low back and both
wrists due to repetitive lifting of boxes and filing charts and over the past two weeks his back
had been hurting more. Dr. Mehta recommended medication, physical therapy and a magnetic
resonance imaging (MRI) scan. He also placed appellant on work restrictions through
April 8, 2011.
During an April 8, 2011 follow-up examination, Dr. Mehta continued to diagnose right
lumbar sprain and right thoracic sprain/strain. However, he released appellant to return to work
without restrictions.
An April 8, 2011 lumbar MRI scan revealed loss of lordosis, edema within the
interspinous ligament at L3-4 and L4-5, as well as minimal disc bulging at L4-5.
Appellant returned to Dr. Mehta on May 4, 2011, at which time he reviewed the recent
MRI scan. He reportedly felt better and he denied any pain. Dr. Mehta noted that appellant was
tolerating regular duty without any problems. He also noted that appellant was not taking any
medications and his range of motion had returned to normal. Dr. Mehta indicated that appellant
had reached maximum medical improvement and thus, he released appellant from his care.
OWCP also received appellant’s April 2011 physical therapy treatment records.
In a report dated November 15, 2011, a Dr. Ed Wolski diagnosed low back pain and
lumbar disc displacement. Appellant’s chief complaint was severe low back pain. Dr. Wolski
noted a January 3, 2011 date of injury. Appellant reported that he sat in a chair at work for
prolonged periods (8½ hours) while keyboarding. He also advised Dr. Wolski that, due to
increased patient volume and work overload, he had been unable to take work breaks or lunch
breaks. Dr. Wolski stated that, in all medical probability, appellant injured his low back while at

2

work. He prescribed medication and recommended a physical performance examination to
determine appellant’s functional capacity.
On December 7, 2011 Dr. Wolski requested authorization from OWCP for a physical
performance examination. The request/referral identified January 3, 2011 as the date of injury
and included a diagnosis of lumbar strain (ICD-9 Code 847.2).
In a December 21, 2011 decision, OWCP denied appellant’s occupational disease claim
because he failed to establish fact of injury. It noted, inter alia, that appellant did not submit the
requested factual information regarding specific work factors that allegedly contributed to his
claimed back condition.2
On December 27, 2011 appellant requested reconsideration. He claimed to have
submitted a factual statement along with the previously submitted medical evidence.
By decision dated February 10, 2012, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.4

2

The December 21, 2011 decision also advised appellant that, if he disagreed with the July 23, 2011 recurrence
decision under claim number xxxxxx546, he should exercise his appeal rights associated with that particular
decision.
3

20 C.F.R. § 10.115(e), (f) (2011); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
4

Victor J. Woodhams, id.

3

ANALYSIS
Appellant claimed to have sustained an injury to his lower back on or about
January 3, 2011. His November 9, 2011 CA-2 form did not identify his job duties or explain
how specific employment factors either caused or contributed to his claimed lower back
condition. Appellant generally noted that he had to do most of the work to keep the clinic up-todate and had taken on extra work from other stations. It is not readily apparent from the CA-2
form how his employment duties caused or contributed to his lower back condition. OWCP
requested clarification on November 15, 2011; however, the record does not reveal that OWCP
subsequently received a signed statement from appellant identifying specific job duties as the
cause of injury.
Appellant is responsible for submitting, inter alia, a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition.5 While he may have advised Dr. Wolski that his back complaints were due
to prolonged sitting, appellant did not represent as much to OWCP. Moreover, the January 3,
2011 history of injury appellant reported to Dr. Wolski in November 2011 was not entirely
consistent with the history he provided Dr. Mehta in April 2011. At that time, he identified
January 23, 2009 as the date of injury and he did not identify any specific cause for the recent
onset of lower back pain. Also, according to Dr. Mehta, appellant’s back complaints had
resolved as of May 4, 2011. Given the absence of a proper factual basis for the claim, the Board
finds that OWCP properly determined that he did not establish fact of injury.
CONCLUSION
Appellant failed to establish that he sustained an injury in the performance of duty.

5

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

